            Case 2:20-cv-01471-NR Document 18 Filed 11/05/20 Page 1 of 9




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF PENNSYLVANIA

AMALGAMATED TRANSIT UNION                             )
LOCAL 85, JAMES HANNA, SASHA CRAIG                    )
and MONIKA WHEELER,                                   )
                                                      )       Case No. 2:20–cv–01471–NR
                       Plaintiffs,                    )
                                                      )       Judge J. Nicholas Ranjan
               v.                                     )
                                                      )
PORT AUTHORITY OF ALLEGHENY                           )
COUNTY,                                               )       Electronically filed
                                                      )
               Defendant.                             )

                    MOTION TO DISMISS FIRST AMENDED COMPLAINT

       Defendant Port Authority of Allegheny County ("Port Authority"), by and through its

undersigned counsel, and in accordance with Rule 12(b)(6) of the Federal Rules of Civil

Procedure, hereby moves to dismiss the claims set forth in the First Amended Complaint ("Compl."

or "Complaint"). In support of its motion, Port Authority alleges as follows:

                            ALLEGATIONS IN THE COMPLAINT

       1.      Port Authority is a state–created entity that operates public transportation services

in Allegheny County. Compl. at ¶ 13.

       2.      Plaintiff Amalgamated Transit Union Local 85 ("Local 85") is an unincorporated

voluntary labor organization that is the certified exclusive labor representative of a bargaining unit

of employees employed by Port Authority. Id. at ¶ 9.

       3.      Plaintiffs James Hanna, Sasha Craig, and Monika Wheeler are members of Local

85. Id. at ¶¶ 10–12.

A.     The Former Uniform Policy

       4.      In late May 2020, the death of an African American male by the name of George

Floyd while in police custody resulted in widespread social protests throughout the United States.
            Case 2:20-cv-01471-NR Document 18 Filed 11/05/20 Page 2 of 9




Id. at ¶¶ 19–21.

       5.      The anti–racist social movement known as Black Lives Matter garnered significant

support in the summer of 2020 following Mr. Floyd's death. Id. at ¶ 20. Local 85 has endorsed

and supports the Black Lives Matter movement. Id. at ¶ 22.

       6.      In July 2020, Port Authority amended its Uniform Standards for Port Authority

Operators (the "Former Uniform Policy") that governed the uniforms it required certain of its

employees to wear. Id. at ¶¶ 4, 23. That policy had previously stated, in the section entitled

"Miscellaneous," that "[b]buttons and stickers of a political or social protest nature are not

permitted to be worn." Id., Ex. 1 [ECF No. 17–1] at Page 3. The amendment in July 2020 modified

this language to state: "Buttons, stickers, jewelry and clothing (including masks or other face

coverings) of a political or social protest nature are not permitted to be worn." Id. (emphasis in

Former Uniform Policy).

       7.      After Port Authority clarified that the Former Uniform Policy's prohibition on

political and social protest messages applied to masks and face coverings, several employees

(including the individual Plaintiffs) violated that policy by wearing masks that stated "Black Lives

Matter" while on duty. Compl. at ¶¶ 30–38.

       8.      In early September 2020, Port Authority's chief executive, Katharine Kelleman

("Kelleman"), sent a message to Port Authority employees to explain the reason for the prohibition

on wearing masks containing political or social protest messages. Compl., Ex. 3 [ECF No. 17–3].

       9.      Kelleman stated that Port Authority fundamentally believes that Black Lives

Matter. Id. However, Kelleman clarified that Port Authority's policy is not directed specifically

to the Black Lives Matter movement or any other message, group, or ideology. Id. at Pages 1–2.

       10.     Kelleman explained that Port Authority's viewpoint–neutral policy is intended to



                                                 2
           Case 2:20-cv-01471-NR Document 18 Filed 11/05/20 Page 3 of 9




avoid the disruption that might arise if employees were permitted to use their uniforms to convey

political or social protest messages of their choosing. Id. at Page 2. She noted that, if Port

Authority employees were permitted to wear masks that stated Black Lives Matter, then Port

Authority would be legally required to permit employees to wear face masks that convey messages

on any and all other political or social justice topics. Id. at Pages 2–3.

B.     The Current Uniform Policy

       11.     In mid–September 2020, Port Authority implemented additional revisions to its

uniform policy. Compl. at ¶¶ 5, 24. The new policies — entitled "Uniform Standards for Port

Authority Operators" and "Uniform Guidelines for Port Authority Transportation Supervisors,

Route Foremen, Inspectors" (collectively, the "Current Uniform Policy") — added an entire new

section entitled "Masks and Other Face Coverings." Id., Ex. 2 [ECF No. 17–2] at Pages 3–4 and

7–8.

       12.     Under the Current Uniform Policy, employees can no longer wear masks bearing a

logo, image, or message of their choice. See id. Employees must now wear one of the following:

               (a)     a black or navy mask provided by Port Authority containing the
                       "Port Authority" logo;

               (b)     a Port Authority–approved mask provided by Local 85 containing
                       an "ATU Local 85" logo;

               (c)     a solid black or blue mask (or gaiter–style face covering) provided
                       by Port Authority or acquired by the employees on their own; or

               (d)     an N–95 mask, KN–95 mask, or clear face shield as long as the mask
                       or face shield head band is solid white, black, or blue and does not
                       contain any logo, image, or text.

Id.

C.     The Alleged Constitutional Violations

       13.     In their Complaint, Plaintiffs allege that Port Authority's refusal to allow employees


                                                  3
          Case 2:20-cv-01471-NR Document 18 Filed 11/05/20 Page 4 of 9




to wear masks that state "Black Lives Matter" while on duty violates the First Amendment to the

United States Constitution. Compl. at ¶¶ 62–67. Plaintiffs allege that the refusal also violates

their rights under Sections 7 and 20 of the Pennsylvania Constitution. Id. at ¶¶ 68–73.

       14.     Plaintiffs appear to allege that Port Authority engaged in unreasonable content–

based discrimination because its decision to limit employee speech is (1) subject to strict scrutiny

under the First Amendment and (2) not the least restrictive means of achieving any compelling

state purpose. Id. at ¶¶ 47–50.

       15.     Plaintiffs also allege that Port Authority engaged in viewpoint discrimination in

order to suppress speech that supports of the Black Lives Matter movement. Id. at ¶¶ 51, 65.

                                  FAILURE TO STATE A CLAIM

       16.     In ruling on a motion to dismiss, the trial court considers only well–pleaded

allegations of fact set forth in the complaint. Pension Benefits. Guar. Corp. v. White Consol.

Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993). The court does not consider legal conclusions or

unsupported assertions. Fowler v. UPMC Shadyside, 578 F.3d 203, 211 (3d Cir. 2009); Morse v.

Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997).

       17.     The allegations in the complaint cannot contradict the complaint's exhibits.

Vorchheimer v. Phila. Owners Ass'n, 903 F.3d 100, 111–12 (3d Cir. 2018). If the plaintiff's

allegations conflict with the exhibits, the court must accept the exhibits to be true. Id.

A.     Plaintiffs Have Not Alleged Facts That (If True) Would Constitute an
       Unlawful Restriction on Employee Speech

       18.     The U.S. Supreme Court has long held that "the State has interests as an employer

in regulating the speech of its employees that differ significantly from those it possesses in

connection with regulation of the speech of the citizenry in general." Pickering v. Bd. of Educ.,

391 U.S. 563, 568 (1968).


                                                  4
           Case 2:20-cv-01471-NR Document 18 Filed 11/05/20 Page 5 of 9




       19.     When assessing a government policy prohibiting its employees from speaking as

citizens on matters of public concern, the court must balance the employee's interest in

commenting on the matter with the government's interest in providing effective and efficient public

service. Nichol v. Arin Intermediate Unit 28, 268 F. Supp. 2d 536, 556 (W.D. Pa. 2003). The

time, place, manner, and context of the employee's proposed speech are important factors. Connick

v. Myers, 461 U.S. 138, 150 (1983).

       20.     If the employee's speech on a matter of public concern is likely to interfere with the

employer's ability to provide effective public service, the employer may prohibit that speech.

Waters v. Churchill, 511 U.S. 661, 680 (1994); Munroe v. Central Bucks Sch. Dist., 806 F.3d 454,

474 (3d Cir. 2015).

       21.     Port Authority has a significant interest in ensuring that its public transportation

services are not disrupted by personal messages that their employees may choose to display on

their Port Authority uniforms while on duty. See Lehman v. City of Shaker Heights, 418 U.S. 298,

302–04 (1974); Risk v. Burgettstown Borough, Pa., Civil Action No. 05–1068, 2007 WL 2782315,

at *2 (W.D. Pa. Sept. 21, 2007).

       22.     The Current Uniform Policy imposes a minimal restriction on employee speech

because it only prohibits speech at work. Port Authority operators are free to engage in political

or social protest activities outside of work.

       23.     As a matter of law, Port Authority's substantial interest in avoiding debate, hostility,

and disruption among its employees and customers — which can reasonably be expected to arise

from political or social protest messages that individual employees conveyed on their Port

Authority uniforms — substantially outweighs the limited First Amendment interest that Port

Authority employees possess in engaging in social protest activities while on duty.



                                                  5
          Case 2:20-cv-01471-NR Document 18 Filed 11/05/20 Page 6 of 9




B.     Plaintiffs Have Not Alleged Facts That (If True) Would Suggest That Port
       Authority Engaged in Viewpoint Discrimination

       24.     Viewpoint discrimination occurs when "the government targets not the subject

matter, but particular views taken by speakers on a subject." Rosenberger v. Rector & Visitors of

the Univ. of Va., 515 U.S. 819, 829 (1995).

       25.     To establish viewpoint discrimination, the plaintiff cannot simply allege that the

defendant knew that its actions would adversely (and potentially disproportionally) affect a

particular viewpoint. Ashcroft v. Iqbal, 556 U.S. 662, 676–77 (2009). Plaintiffs must instead plead

facts that would establish that the defendant took "a course of action because of, not merely in

spite of, the action's adverse effects upon an identifiable group." Id.

       26.     A viewpoint–neutral prohibition of a particular subject matter is lawful even if the

government enacted the prohibition in response to a particular speaker's activities. Reilly v

Harrisburg, 336 F. Supp. 3d 451, 459–60 (M.D. Pa. 2018).

       27.     Accordingly, the allegation that Port Authority amended the viewpoint–neutral

Former Uniform Policy in July 2020 as a response to the Black Lives Matter movement does not

give rise to an inference of discrimination against any Black Lives Matter viewpoint.

       28.     Moreover, the Former Uniform Policy already prohibited political and social

protest messages on employee uniforms in the form of buttons or stickers — the amendment in

July 2020 merely made clear that the prohibition applied equally to jewelry, clothing, and face

coverings. Compl., Ex. 1 [ECF 17–1] at Page 3. It is therefore absurd to suggest that Port

Authority amended of the Former Uniform Policy because of its desire to silence messages

involving the Black Lives Matter movement.

       29.     Plaintiffs' viewpoint discrimination claim fails as a matter of law because they

admit in the Complaint that Port Authority has publicly endorsed and supports the Black Lives


                                                  6
          Case 2:20-cv-01471-NR Document 18 Filed 11/05/20 Page 7 of 9




Matter movement. Compl. at ¶ 8 and Ex. 3 thereto.

       30.    The admission that Port Authority endorses and supports the Black Lives Matter

movement precludes any inference that Port Authority (1) possesses an animus to that movement

and (2) adopted a viewpoint–neutral prohibition on face coverings containing political and social

protest messages as subterfuge to prohibit only those specific messages involving the Black Lives

Matter movement.

       For the foregoing reasons, and those set forth more fully in the accompanying

memorandum of law, the Court should grant the Motion and dismiss all claims in the Complaint

with prejudice. A proposed Order of Court is attached.

                                         Respectfully submitted,

                                         CAMPBELL DURRANT, P.C.

                                         By: /s/ Brian P. Gabriel
                                            Brian P. Gabriel
                                            Pa. I.D. No. 73132
                                            535 Smithfield Street, Suite 700
                                            Pittsburgh, PA 15222
                                            (412) 395–1267

                                         Gregory J. Krock
                                         Pa. I.D. No. 78308
                                         MCGUIREWOODS LLP
                                         Tower Two–Sixty
                                         260 Forbes Avenue, Suite 1800
                                         Pittsburgh, PA 15222–3142
                                         (412) 667–6042

                                         Counsel for Defendant Port Authority
                                         of Allegheny County




                                               7
          Case 2:20-cv-01471-NR Document 18 Filed 11/05/20 Page 8 of 9




                          CERTIFICATE FOR RULE 12 MOTION

       I hereby certify that I conferred with Plaintiffs' counsel in good before filing the within

Rule 12 motion to determine whether the defects in the First Amended Complaint could be cured

by way of amendment.


                                              /s/ Gregory J. Krock
                                              Gregory J. Krock

                                              McGUIREWOODS LLP
                                              Tower Two–Sixty
                                              260 Forbes Avenue, Suite 1800
                                              Pittsburgh, PA 15222–3142
                                              (412) 667–6042

                                              Counsel for Defendant Port Authority
                                              of Allegheny County
          Case 2:20-cv-01471-NR Document 18 Filed 11/05/20 Page 9 of 9




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies the foregoing Motion to Dismiss First Amended

Complaint was filed via the Court's CM/ECF system on the 5th day of November, 2020, which

system will effectuate service upon the following counsel of record:

                                        Joseph J. Pass
                                      Patrick K. Lemon
                               JUBELIRER, PASS & INTRIERI, P.C.
                                   219 Fort Pitt Boulevard
                                    Pittsburgh, PA 15222
                                    Counsel for Plaintiffs




                                             /s/ Brian P. Gabriel
                                             Brian P. Gabriel
